
	
		I
		111th CONGRESS
		1st Session
		H. R. 2303
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Lewis of Georgia
			 (for himself, Mr. Rangel, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the restriction on reducing Federal income tax refunds for past-due State
		  income tax obligations of out-of-state residents in the case of States with
		  reciprocal agreements with the Federal Government to reduce State income tax
		  refunds for Federal income tax obligations.
	
	
		1.Short titleThis Act may be cited as the
			 State Tax Administration Assistance
			 Act of 2009.
		2.Elimination of
			 restriction on reducing Federal income tax refunds for past-due State income
			 tax obligations of out-of-state residents in the case of States with reciprocal
			 agreements with the Federal Government to reduce State income tax refunds for
			 Federal income tax obligations
			(a)In
			 generalParagraph (2) of
			 section 6402(e) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 Paragraph (1) and inserting the following:
					
						(A)In
				generalParagraph
				(1)
						,
				and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)Exception for
				States which have reciprocal agreements with SecretarySubparagraph (A) shall not apply with
				respect to any State seeking an offset if such State has in effect a reciprocal
				agreement with the Secretary under which such State agrees to offset the amount
				of any overpayment of State income tax payable to any person by the amount of
				any Federal income tax obligation of such person under a program similar to the
				program described in paragraph
				(1).
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
